Citation Nr: 1754057	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A personal hearing was conducted between the Veteran and undersigned in April 2017.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to the August 2016 Supplemental Statement of the Case, new medical evidence was associated with the claims file.  In October 2017, the Veteran submitted correspondence requesting that her appeal be remanded to the AOJ for review of this new evidence.  In accordance with the Veteran's request, the Board will remand for the AOJ to consider the evidence in the first instance.

Accordingly, the case is REMANDED for the following action:
	
Readjudicate the issue on appeal.  The AOJ should consider all evidence added to the record since August 2016.  Particular reference is made to the statement from Dr. A.W.S. dated in May 2017.  Appropriate development, to include obtaining a supplementary VA medical opinion, should be considered.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




